Citation Nr: 0907666	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-03 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including based on exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection.

The Veteran requested hearings before the Board.  A hearing 
was held on August 2005.  Subsequently, a Travel Board 
hearing was conducted in November 2008 by the undersigned 
Veterans Law Judge. 

In June 2006 and July 2008, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange during active 
duty in Vietnam.

2.  As a result of exposure to Agent Orange, the Veteran 
developed Type II diabetes mellitus.

3.  Competent medical evidence shows the Veteran's Type II 
diabetes, as a result of Agent Orange, led to pancreatic beta 
cell failure, resulting in a diagnosis of Type I diabetes.




CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Diabetes Mellitus, 
including Based on Exposure to Agent Orange

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is claiming entitlement to service connection for 
diabetes mellitus, including due to exposure to Agent Orange.  
The Veteran asserts he contracted diabetes mellitus from 
exposure to Agent Orange while serving in Vietnam.  

The service treatment records have been reviewed.  The 
Veteran's September 1966 enlistment examination revealed a 
negative sugar urinalysis.  Treatment records are silent as 
to any symptoms, diagnosis, or treatment of diabetes.  The 
Veteran was discharged in August 1967 due to an injury to his 
foot.  There was no mention of diabetes in the discharge 
examination from July 1967.  The Veteran is, therefore, not 
entitled to service connection based solely on 38 C.F.R. 
§ 3.303.

It is also possible to be awarded service connection if the 
current disability is presumed to have been incurred in 
service.  When a veteran served 90 days or more during a 
period of war and diabetes mellitus or an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

During the hearing in November 2008, the Veteran testified 
that he started having symptoms and was diagnosed with 
diabetes approximately three years after discharge from 
service.  Therefore, diabetes mellitus is not presumed to 
have incurred during service because it did not manifest to a 
degree of 10 percent within one year from the date of 
termination of service.

However, a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the Vietnam 
era, during the period January 9, 1962 through May 7, 1975, 
and has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2008).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even if there is no record of such 
disease during service: Type II diabetes mellitus, chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2008).  

The Veteran was awarded a Vietnam Service Medal and served in 
the Water Tower area, northwest of Da Nang, in September 1966 
through August 1967.  It is therefore conceded that he was 
exposed to Agent Orange.

VA outpatient records have been reviewed.  The vast majority 
of the treatment records from the mid-1990's to the present 
day reflect diagnoses of Type I diabetes mellitus.  However, 
the Veteran was assessed with Type II diabetes in April 2006 
during a visit to a VA ambulatory care clinic.  More 
significantly, according to several progress notes in January 
2003, April 2003 and December 2003, the Veteran is being 
treated at a VA Diabetes Clinic.  The diabetes clinic 
specialist stated, "The Veteran was initially only on diet 
and exercise program, but eventually lost pancreatic function 
which is common in Veterans who served in Vietnam."  
Furthermore, in December 2005, the diabetes specialist stated 
that the Veteran "started as Type II [diabetes], was on diet 
and exercise only for three years, with subsequent beta cell 
failure."

The Board remanded the claim, in June 2006, for a medical 
opinion and examination.  Medical history stated the Veteran 
was diagnosed with diabetes in 1972, at age of 24 years, 
controlled on diet and exercise, and then eventually placed 
on insulin three years later.  The examiner stated the 
Veteran's current diagnosis is Type I diabetes.  
Additionally, the examiner stated that the Veteran most 
likely had Type I diabetes when he was first diagnosed in the 
1970's since he was 24 years old.  The examiner did not 
account for the Veteran's exposure to Agent Orange.  In July 
2006, the examiner submitted an addendum to the examination 
that stated, "[The Veteran's] pancreatic cell failure is 
likely the cause of his diabetes.  It is as likely as not 
that Agent Orange caused this failure."

At this point, it is helpful to discuss the differences 
between Type I and Type II diabetes.  Inside the pancreas, 
beta cells make the hormone insulin.  Beta cells release 
insulin to help the body use or store the blood glucose it 
gets from food.  In people with Type I diabetes, the pancreas 
no longer makes insulin.  The beta cells have been destroyed 
and they need insulin shots to use glucose from meals.  This 
form also is called insulin-dependent diabetes because people 
who develop this type need to have daily injections of 
insulin.  People with Type II diabetes make insulin, but 
their bodies do not respond well to it.  Some people with 
Type II diabetes need diabetes pills or insulin shots."  
American Diabetes Association. 

The Veteran stated that he was initially diagnosed with 
diabetes or pre-diabetes in the early 1970's, and he was 
treated with diet and exercise.  If the Veteran had Type I 
diabetes, his pancreas would no longer be making insulin or 
making very little, and it is highly unlikely for him to 
survive for three years without receiving insulin shots.  
Additionally, it is medically known that high glucose levels 
from untreated Type II diabetes can lead to pancreatic beta 
cell failure, which in turn can lead to a diagnosis of Type I 
diabetes.    

Additional evidence offered to support theories that the 
Veteran's Type II diabetes, which is presumptively service-
connected due to Agent Orange exposure, changed to a 
diagnosed Type I diabetes, is an opinion offered by the 
Diabetes Clinic examiner.  In December 2005, she stated, 
"The Veteran has Type I diabetes, initially was Type II."  
She added, "The Veteran was initially on only diet and 
exercise program, but eventually lost pancreatic function.  
He was clearly Type II, and Agent Orange exposure caused the 
loss of pancreatic function (this is well documented in 
literature)."

Although the exact reason for the Veteran's progression from 
Type II diabetes to Type I is unknown, the preponderance of 
the evidence shows that the Veteran initially had Type II.  
In view of the totality of the evidence, the Board finds that 
the evidence is at least in equipoise as to whether the 
Veteran's current diabetes is etiologically related to his 
Agent Orange exposure and active service in general, and that 
he consequently is entitled to the presumption that his 
diabetes mellitus was caused by his exposure to herbicide 
agents in service.  Upon resolution of every reasonable doubt 
in the Veteran's favor, the Board concludes that service 
connection is warranted for his diabetes mellitus.  


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


